DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claim 4 recites the limitation "the initialization device is connected to a first end of the light-emitting element and connected to the drain of the driving transistor" and claim 1 recites the limitation “the drive device is configured to provide a drive current to the light-emitting element, and the drive device comprises a drive transistor”.  While figures 16 and 17 and ¶s 93-98 appear to provide support for the subject matter of claim 4, it also appears that the connections claimed in claim 4 and illustrated in figures 16 and 17 would cause the pixel to not function in the claimed and described manner such that one skilled in the art would be unable to make and/or use the invention.  In other words, the connections claimed in claim 4 and illustrated in figures 16 and 17 would bypass the driving transistor such that the driving transistor would not be able to control a drive current through the light-emitting element.  Control of the light-emitting element would be solely via signal EM and element T7 such that the light-emitting element would not emit light when element T7 is off and would emit light with a maximum brightness when element T7 is on.  Note the following version of figure 17 illustrating this.

    PNG
    media_image1.png
    499
    432
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2020/0226978; hereinafter Lin), in view of Kim et al (US 2021/0027696; hereinafter Kim).
•	Regarding claims 1 and 20, Lin discloses a display device (figure 1 and ¶s 39-42) comprising a display panel (figure 2), [the display panel] comprising: 
a pixel circuit (figure 20A), and 
a light-emitting element (element 304 in figures 17A and 20A), 
wherein the pixel circuit comprises: 
a data write device (element Tdata in figures 17A and 20A and ¶ 55), 
a drive device (element Tdrive in figures 3 and 20A and ¶ 55), and 
a compensation device (element Toxide in figure 20A and ¶ 55), and 
wherein, the drive device is configured to provide a drive current to the light-emitting element, and the drive device comprises a drive transistor (¶ 57); 
the data write device is configured to provide a data signal to the drive device (¶ 64), and the data write device is connected to a source of the drive transistor (note the relationship between elements Tdata and Tdrive in at least figure 20A); and 
the compensation device is configured to compensate for a threshold voltage of the drive transistor (¶s 68-70); wherein 
the pixel circuit further comprises: 
a bias adjustment device (element Tobs in figures 17A and 20A and ¶s 109 and 131), and the bias adjustment device is connected between the source of the drive transistor or a drain of the drive transistor and a bias adjustment signal terminal (note the relationship between elements Tdrive, Tobs, and VOBS in figures 17A and 20A); 
wherein a working process of the pixel circuit comprises a bias adjustment stage (“Pre-OBS/AR” and “Post-OBS/AR” in figure 20B and ¶s 131, 134, and 136), and 
in the bias adjustment stage, the bias adjustment device is turned on to provide a bias adjustment signal to the source of the drive transistor or the drain of the drive transistor (¶s 131, 134, and 136); and 
wherein the drive transistor is a PMOS transistor (element Tdrive in figures 17A and 20A and ¶ 55); or the drive transistor is an NMOS transistor (element Tdrive in figures 17A and 20A and ¶s 55, 56, and 110).
Although Lin discloses in ¶ 109 where “[t]he on-bias stress voltage Vobs may be set to some predetermined or suitable voltage level that can be applied to the drive transistor such that the sampled Vth will correspond as close to the desired Vdata as possible”, Lin fails to explicitly disclose the additional details of the bias adjustment signal.
	In the same field of endeavor, Kim discloses where the drive transistor is a PMOS transistor (element M1 in figure 2 and ¶s 21 and 92), and the bias adjustment signal is a high-level signal (note where signal E1i is high when signal S3i turns element M4 on in figures 2 and 3 and ¶s 139); or the drive transistor is an NMOS transistor (Lin, as previously indicated), and the bias adjustment signal is a low-level signal (at least suggested by “[w]hen the fourth transistor M4 is turned on, a gate-off voltage (a logical high level H) of the first emission control signal EM1_p may be supplied to the third node N3” in ¶ 139; where a gate-off voltage for an NMOS transistor is known to be a low voltage).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Kim, for the purpose of removing/reducing a hysteresis difference of pixels (¶ 140).
•	Regarding claims 2, 8, 10, 13, and 14, Lin, in view of Kim, discloses everything claimed, as applied to claim 1.  Additionally, Lin discloses where:
Claim 2:	the pixel circuit further comprises: 
	an initialization device (element Tar in figures 17A and 20A and ¶ 88), and 
	a first end of the initialization device is connected to an initialization signal terminal and is configured to receive an initialization signal (note the relationship between element Tar and signal Var in figures 17A and 20A), and a second end of the initialization device is connected to the light-emitting element (note the relationship between elements 304 and Tar in figures 17A and 20A); and 
	in an initialization stage, the initialization device is turned on to provide the initialization signal to the light-emitting element (¶s 103 and 104).
Claim 8:	the display panel comprises a bias adjustment signal line (CTL in figure 2 and ¶ 46), and 
	the bias adjustment signal terminal is connected to the bias adjustment signal line (at least suggested by “bias circuitry 27 may provide reference signals to the selected pixels[; t]he reference signals may bias nodes at the selected pixels at desired voltages for the sensing operations performed by sense circuitry 25” in ¶ 46).
Claim 10:	the display panel further comprises at least one of a reset signal line and an initialization signal line (elements Var and Vini in at least figure 17A and ¶s 112-115), 
	at least one side frame of the display panel comprises at least one of a reset signal bus and an initialization signal bus (elements CTL and 19 in figure 2 and ¶ 46), and 
	the reset signal line is connected to the reset signal bus, or the initialization signal line is connected to the initialization signal bus (element 22 in figure 2 are connected to at least one of elements CTL and 19 by element 21); and 
	the display panel further comprises a bias adjustment signal bus (also included in elements CTL and 19 in figure 2 and ¶ 46), 
	the bias adjustment signal bus is located on at least one side frame of the display panel (also included in elements CTL and 19 in figure 2 and ¶ 46), and 
	the bias adjustment signal line is connected to the bias adjustment signal bus (¶ 46), and 
	the bias adjustment signal line extends in a same direction as at least one of the reset signal line and the initialization signal line (¶ 46).
Claim 13:	the display panel further comprises: 
	a drive circuit (element 17 in figure 2 and ¶ 46), and 
	an integrated chip (element 15 in figure 2 and ¶ 46), and 
	the drive circuit provides a drive signal to the pixel circuit (¶ 46), and 
	the integrated chip provides a first drive signal and a second drive signal to the drive circuit (elements CTL and 19 in figure 2 and ¶ 46), 
	the first drive signal is a high-level signal (at least suggested by Vdini(n) in figure 11 and “[b]ias circuitry 27 may include one or more driver circuits for driving reference or bias voltages onto nodes of pixels 22” in ¶ 46), and 
	the second drive signal is a low-level signal (at least suggested by Vdini(n) in figure 11 and “[b]ias circuitry 27 may include one or more driver circuits for driving reference or bias voltages onto nodes of pixels 22” in ¶ 46), and 
	in a case where the drive transistor is the PMOS transistor, the bias adjustment signal is same as the first drive signal (at least suggested by the preceding quote from ¶ 46); or 
	in a case where the drive transistor is the NMOS transistor, the bias adjustment signal is same as the second drive signal (at least suggested by the preceding quote from ¶ 46, in view of ¶s 55, 56, and 110 of Lin and the preceding explanation of Kim).
Claim 14:	at least one side frame of the display panel comprises a first drive signal line and a second drive signal line (elements CTL and 19 in figure 2 and ¶ 46), 
	the drive transistor is the PMOS transistor (¶ 55), and the bias adjustment signal line is connected to the first drive signal line (¶ 46); or 
	the drive transistor is the NMOS transistor (¶s 55, 56, and 110), and the bias adjustment signal line is connected to the second drive signal line (¶ 46, in view of ¶s 55, 56, and 110 of Lin and the preceding explanation of Kim).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kim, and further in view of Wang et al (US 2021/0280130; hereinafter Wang).
•	Regarding claim 9, Lin, in view of Kim, discloses everything claimed, as applied to claim 8.  Additionally, Lin discloses where the pixel circuit comprises a first light-emitting control device (element Tem1 in figures 3, 17A, and 20A and ¶ 55), and the first light-emitting control device is connected between a first power supply voltage signal terminal and the drive device (note the relationship between elements Tdrive, Tem1, and VDDEL in at least figure 17A); the display panel further comprises a first power supply voltage signal line (inherent in the apparatus of figure 2 for the purpose of providing the pixels with power), and the first power supply voltage signal line is configured to transmit a first power supply voltage signal to the first power supply voltage signal terminal (¶ 57).
However, Lin, in view of Kim, fails to disclose where a width of the bias adjustment signal line is lower than a width of the first power supply voltage signal line.
	In the same field of endeavor, Wang discloses where a width of the bias adjustment signal line is lower than a width of the first power supply voltage signal line (note the different widths of elements VBL and PL2 in figure 5 and ¶s 121-123).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Kim, according to the teachings of Wang, for the purpose of minimizing current deviation for the pixels in a display (¶ 4).

Allowable Subject Matter
Claims 3, 5-7, 11, 12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 3, where, “in a case where the drive transistor is the PMOS transistor, the pixel circuit further comprises a switching device, and in a case where a first end of the switching device is connected to the light-emitting element, and a second end of the switching device is connected to a gate of the drive transistor… or, in a case where one end of the switching device is connected to the light-emitting element, and another end of the switching device is connected to the drain of the drive transistor”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
b.	In claim 4, where, “in a case where the drive transistor is the NMOS transistor,, the initialization device is connected to a first end of the light-emitting element and connected to the drain of the driving transistor”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
c.	In claim 5, where “the initialization stage and the bias adjustment stage are performed at a same time, and a control terminal of the initialization device and a control terminal of the bias adjustment device are connected to a same scan signal line”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
d.	In claim 6, where “the initialization signal is same as the bias adjustment signal”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
e.	In claim 7, where “the high-level signal provided by the first power supply voltage signal terminal is same as the bias adjustment signal”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
f.	In claim 11, where “the bias adjustment signal bus is located on a first side frame of the display panel, at least one of the reset signal bus and the initialization signal bus is located on a second side frame of the display panel”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
g.	In claim 12, where “the bias adjustment signal bus and at least one of the reset signal bus and the initialization signal bus are located on a same side frame of the display panel”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
h.	In claim 15, where “in a case where the drive transistor is the PMOS transistor, (V0−Vg2)≥(Vg1−Vd1) is satisfied; or in a case where the drive transistor is the NMOS transistor, (Vg2−V0)≥(Vd1−Vg1) is satisfied”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
i.	In claim 16, where “in a case where the drive transistor is the PMOS transistor, V0>Vdd is satisfied”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
j.	In claim 18, where “in a case where the drive transistor is the NMOS transistor, V0<Vini is satisfied”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
k.	Claims 17 and 19 are objected to based on their dependence from claims 16 and 18, respectively.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Gao et al (US 2019/0385530) discloses pixel circuits in which an initialization voltage is provided through an initialization bus (see at least figures 6 and 7).
b.	In et al (US 2021/0134210) discloses pixel circuits in which bias voltage levels are controlled (see at least ¶ 126).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/06/2022